 



 

Exhibit 10.15

 

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

 

WHEREAS, Derma Sciences, Inc. (“Derma U.S”), Derma Sciences Canada, Inc. (“Derma
Canada”) and Frederic Eigner (“Employee”) are parties to that certain Employment
Agreement dated as of March 12, 2012, as amended on December 20, 2012 (the
“Agreement”).

 

WHEREAS, Derma U.S., Derma Canada and Employee desire to amend the Agreement to
extend the term for two years and add a requirement for Employee to sign a
release of claims in exchange for receiving certain severance benefits,
effective as of March 31, 2013 (the “Effective Date”).

 

NOW, THEREFORE, in consideration of the recitals set forth above, and for other
good and valuable consideration, the adequacy and sufficiency of which are
hereby acknowledged, Derma U.S., Derma Canada and Employee agree that the
Agreement be amended as follows, as of the Effective Date:

 

1.            Section 5 of the Agreement is hereby amended by deleting the date
“March 31, 2013” and replacing it with “March 31, 2015”.

 

2.            The first two sentences of Section 6 of the Agreement are hereby
amended to read in their entirety as follows:

 

“In the event that Derma Canada, without cause, either terminates the employment
of Employee or fails to renew this Agreement upon expiration hereof, Derma
Canada shall pay to Employee severance compensation in the greater of (i)
Employee’s annual rate of base compensation as in effect immediately prior to
such termination or expiration, as applicable, or (ii) salary for the number of
months of reasonable notice to which Employee shall be entitled to pursuant to
the common law. The severance amount in (i), if applicable, shall be paid in
twelve equal monthly installments, and the severance amount in (ii), if
applicable, shall be paid in monthly installments equal to Employee’s then
applicable monthly salary, in each case commencing on the first day of the month
following the date of termination or expiration, as applicable.”

 

3.            The Agreement is hereby amended by adding a new Section 11 at the
end thereof to read in its entirety as follows:

 

“11.      Release. Notwithstanding anything to the contrary in this Agreement,
Derma Canada shall have no obligation to pay or provide any benefits to Employee
under Sections 6 or 8 of this Agreement unless and until Employee timely
executes a waiver and release of claims in a form provided by Derma Canada (the
“Release”) and the Release has become effective and irrevocable in accordance
with its terms. In the event a payment or benefit is subject to Employee’s
execution and delivery of a Release, (a) Derma Canada shall deliver the Release
to Employee within ten (10) business days following the date of termination, and
Derma Canada’s failure to deliver a Release prior to the expiration of such ten
(10) business day period shall constitute a waiver of any requirement to execute
a Release; (b) if Employee fails to execute the Release on or prior to the
Release Delivery Deadline (as defined below) or timely revokes his acceptance of
the Release thereafter, Employee shall not be entitled to any payments or
benefits otherwise conditioned on the Release; and (c) in any case where the
date of termination and the Release Effectiveness Deadline (as defined below)
fall in two separate calendar years, any payments required to be made to
Employee that are conditioned on the Release and are treated as non-qualified
deferred compensation for purposes of Section 409A shall commence in the later
calendar year. For purposes of this Section 11, “Release Delivery Deadline”
shall mean the date that is twenty-one (21) calendar days following the date
upon which Derma Canada timely delivers the Release to Employee, or, in the
event that Employee’s termination of employment is “in connection with an exit
incentive or other employment termination program” (as such phrase is defined in
the Age Discrimination in Employment Act of 1967), the date that is forty-five
(45) calendar days following such delivery date. For purposes of this Section
11, “Release Effectiveness Deadline” shall mean the date that is seven (7)
calendar days following the Release Delivery Deadline. Except as otherwise
provided in Section 7 hereof, to the extent that any payments or benefits due
under this Agreement as a result of Employee’s termination of employment are
delayed pursuant to this Section 11, such amounts shall be paid in a lump sum
(without interest) on the first payroll date following the date that the Release
becomes effective and irrevocable in accordance with its terms or, in the case
of any payments subject to Section 11(c) above, on the first payroll period to
occur in the subsequent calendar year, if later.”

 

1

 

 

Except as set forth herein, all of the other provisions of the Agreement shall
remain in effect.

 

This amendment may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall be considered one and the
same agreement.

 

IN WITNESS WHEREOF, the parties have signed this amendment on the 27th day of
March, 2013.

 

  DERMA SCIENCES, INC.       Edward J. Quilty     By: Edward J. Quilty   Title:
President and Chief Executive Officer       DERMA SCIENCES CANADA, INC.      
Edward J. Quilty     By: Edward J. Quilty   Title: President and Chief Executive
Officer       EMPLOYEE       Frederic Eigner     Name: Frederic Eigner

 



2

